11/15/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 22-0213


                                          DA 22-0213


 TODD MARTIN RUDE,                                                           NOV 1 5 2022
                                                                        Bowen Grartwood
                                                                               of E          Court
                                                                      Ci-
              Petitioner and Appellant,                                   S' tate. of ivinntana



       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Appellant Todd Martin Rude was granted an extension of time to file and serve his

opening brief on or before Septernber 20, 2022.        Nothing further was filed, and on
October 3, 2022, this Court ordered that Appellant prepare, file, and serve the opening brief

no later than Novernber 2, 2022. Nothing further has been filed.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to Todd Martin Rude and to all
counsel of record.
      DATED this       C day of November, 2022.




                                                                Chief Justice




                                                        A! yr     Justices